Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “pitch width” in claim 4 is interpreted to mean the center-to-center distance between targets or antennas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 2014037555 A) in view of Bender (US 20120080309 A1).
Regarding claim 1, Haneda teaches a sputtering device which deposits a film on a substrate by sputtering a target with plasma, where the sputtering device includes a chamber with a vacuum pump (para 0037 line 384-385) to evacuate the chamber and a gas introduction port (para 0037 line 390), a substrate held by a substrate holder (para 0049; Fig. 5 – 70, 74), a base plate (target holding part) which faces the substrate and holds a target (para 0040; Fig. 3 – 14, 60), a plurality of antennas configured to generate plasma (para 0037 line 392-394; Fig. 2 - 80) and arranged along a surface of the substrate (para 0035 line 362-366). Haneda also teaches a scanning mechanism which scans the substrate held by the substrate holder along an arrangement direction of the plurality of antennas (para 0050 line 588-589; Fig. 2). However, Haneda does not 
Regarding claim 2, Haneda teaches the base plate (target holding part) (para 0040; Fig. 3 – 14) holds a target having a rectangular shape (Fig. 3 – 60, Fig. 9 - 60), the antennas have a linear shape in a plan view (Fig. 9 – 80), and the antennas are disposed parallel to a longitudinal direction of the target (Fig. 9 – Y direction is longitudinal direction of targets).
Regarding claim 3, Haneda teaches a plurality of base plates (target holding parts) corresponding to the plurality of targets (para 0040; Fig. 3 – 14; para 0054), the plurality of target holding parts is arranged at regular intervals (Fig. 9 - 60), and the plurality of antennas is arranged at regular intervals and disposed on both sides of the target held by each of the target holding parts (Fig. 9 – 60, 80).
Regarding claim 4, Haneda teaches that a pitch width of the plurality of targets and a pitch width of the plurality of antennas are the same (See Annotated Fig. 9 – Distance D1 is equal to both the distance between rows of antennas and the distance between targets from center to center). Additionally, Bender teaches that the first and second relative position of the substrate and target may be chosen such that two complementary film distributions are superposed in a multiple cathode assembly in order to achieve a highly uniform film (para 0061). Therefore, 
Annotated Fig. 9 (Haneda)

    PNG
    media_image1.png
    408
    602
    media_image1.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 2014037555 A) in view of Bender (US 20120080309 A1), as applied to claim 1, and further in view of Ando (US 20160099130 A1).
Regarding claim 5, Haneda fails to teach that each of the antennas includes at least two conductor elements, an insulating element between the conductor elements adjacent to each other, and a capacitive element electrically connected in series to the conductor elements adjacent to each other. However, Ando teaches an antenna for generating plasma with two metal pipes (conductor elements) connected in series with a hollow insulator (insulating element) (Abstract; Fig. 2 – 26, 28) and a condenser (capacitive element) connecting the conductor elements (para 0057, See Annotated Fig. 2). The condenser is equivalent to a capacitive element because it has an electrostatic capacity and is made up of two electrodes and a dielectric (para 0067; Fig. 2 – 32, 34, 36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the antenna of Ando in the Haneda invention because the capacitive element prevents drops in 
Annotated Fig. 2 (Ando)

    PNG
    media_image2.png
    290
    529
    media_image2.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 2014037555 A) in view of Bender (US 20120080309 A1), as applied to claim 1, and further in view of Kudela (US 20130221833 A1) and Yamazawa (JP 2012074459 A).
Regarding claim 5, Haneda fails to teach that each of the antennas includes at least two conductor elements, an insulating element between the conductor elements adjacent to each other, and a capacitive element electrically connected in series to the conductor elements adjacent to each other. However, Kudela teaches an RF applicator (antenna) that includes an inner and outer conductor (two conductor elements) (Fig. 3 – 14, 20) with a dielectric (insulating element) in the space between the conductor elements (para 0084; Fig. 3 - 18). Kudela also teaches a termination impedance connecting the conductors (para 0078; Fig. 9 – 79) and the termination impedance can be any electrical impedance (para 0079). Furthermore, Yamazawa teaches coil segments of an RF antenna are terminated via impedance adjusting portions composed of capacitors (capacitive element) (para 0069; Fig. 5B – 86, 88(1), 88(2)), indicating  Haneda (para 0058 line 685-686).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 20120067281 A1) teaches a reciprocating substrate that is deposited on using antennas to generate plasma in CVD. Fairbairn (US 5614055 A) teaches that increasing the distance between the target and substrate can improve plasma uniformity. Setsuhara (US 20110203922 A1) teaches an antenna sputtering system in which the target has a DC voltage of 300 V applied. Deguchi (US 20070193512 A1) teaches antennas with lengths longer than 10 cm, pitch intervals between 160 and 260 mm, and varying the pressure within 0.05 to 10 Pa depending on the antenna length. Liu (US 20010017109 A1) teaches applying 0 to 10 kW of power to the RF antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794